Citation Nr: 1436014	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-34 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for dysplasia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to February 1985, from October 1987 to April 1988, and from May 1988 to November 2006 with additional service in the National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran requested a hearing before a Veterans Law Judge at the RO in her November 2008 VA Form 9.  In August 2009, she withdrew her hearing request.  See 38 C.F.R. § 20.704(e) (2013).  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes a July 2014 Informal Hearing Presentation (IHP) from the Veteran's representative, but does not include any additional relevant documents.  The VBMS e-folder does not contain any documents.  


FINDINGS OF FACT

1.  The Veteran does not currently have a right shoulder disability, nor has she had a right shoulder disability during or proximate to the pendency of the appeal.  

2.  The Veteran's current headaches are not related to service.  

3.  Cervical dysplasia is not a disability for VA purposes.  





CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a right shoulder disorder are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for the establishment of service connection for headaches are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3.  The criteria for the establishment of service connection for dysplasia are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim for service connection was received, the RO advised the claimant by letter of the elements of service connection and informed her of hers and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and PMRs.  The Veteran was also afforded a VA examination in June 2007.  This VA examination report was not adequate to evaluate the claims for service connection and in February 2012, the Board remanded these issues to afford the Veteran a new VA examination.  

Generally, when VA undertakes to provide a VA examination or obtain a VA opinion, even if not statutorily obligated to, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   However, the Veteran was scheduled for additional VA examinations in conjunction with her claims but without good cause, failed to report.  Therefore, the claims must be evaluated on the evidence of record.  See 38 C.F.R. § 3.655(b).  

In February 2012, the Board also instructed that the AOJ ask the Veteran to provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who had treated her for a right shoulder disability, headaches, or dysplasia since July 2007.  After securing the necessary authorization, the AOJ was to attempt to obtain copies of any pertinent identified records.  The AOJ was also instructed to inform the Veteran that it was her responsibility to report for the requested examinations and to cooperate in development of the claims.  

In February 2012, the Appeals Management Center (AMC) asked the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), for any private physicians or hospitals where she had received treatment for her right shoulder, headaches, or dysplasia.  In March 2012, the Veteran submitted a release regarding treatment at Comprehensive Family Care Center.  These records have been associated with the claims file.  While the February 2012 letter did not specifically ask the Veteran to identify any VA treatment she had received for her claimed disabilities, the Veteran indicated in an October 2012 supplemental statement of the case (SSOC) notice response that she had no other information or evidence to submit unless VA no longer had her military medical records.  There is otherwise no indication that the Veteran has received VA treatment for these disabilities and further remand is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The AMC  informed the Veteran in February 2012 that the VA medical facility nearest to her had been asked to schedule her for an examination and that if she failed to report without good cause the claim would be rated based on the evidence of record or  denied.  

The Veteran failed to report for scheduled VA examinations in March 2012.  While a March 2012 VA appointment list indicates that an April 2012 VA women's health examination had been cancelled by the clinic, a note reflects that the cancellation was due to the Veteran's failure to report.  The October 2012 SSOC noted that the Veteran had failed to report to the scheduled examinations and had not indicated why she did not report.  

The Veteran's address as reported in the February 2012 VA examination request was correct.  A presumption of regularity attaches to the mailing of notice of the examinations, as the providing facility is charged with notification duties.  See VA Adjudication Procedures Manual M21-1MR, III.iv.3.B.14.d; see also Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations).  Accordingly remand to obtain a copy of the actual notice letters informing the Veteran of her examinations is not necessary.  See Soyini, 1 Vet. App. at 546.   

All reasonable efforts have been undertaken to comply with the February 2012 remand directives and, therefore, there has been substantial compliance with these directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran reported during the June 2007 VA examination that she underwent loop electrosurgical excision procedure (LEEP) in September 2006 and had follow-up gynecological treatment in March 2007.  Neither of these records is presently associated with the claims file.  However, the Veteran herself reported that the September 2006 LEEP procedure showed only benign changes and "things were normal" during her March 2007 treatment.  The claim for service connection for dysplasia is being denied because this is not a disability for VA purposes and there is no evidence of an underlying disability for which service connection may be granted.  As the Veteran's own description of the September 2006 and March 2007 records indicates that they would not include evidence of a current disability manifested by dysplasia, remand to obtain these records is unnecessary.  

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate her claims, and she has been notified of VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating her claims.


Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Generally, the Board first determines whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 (2007). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As to credibility VA adjudicators may consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498 (1995); Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Right shoulder disorder

The claim for service connection for a right shoulder disorder must be denied because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Where competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

On VA examination in June 2007, the Veteran described waking with right shoulder pain four to five times a year, lasting for a week each time.  Right shoulder X-ray revealed narrowing of the acromiohumeral space but was otherwise unremarkable.  The pertinent assessment was intermittent right shoulder pain.  

The Veteran has described right shoulder pain during and since service.  She is competent to describe symptoms such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, a symptom, such as pain, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  In this case, no underlying right shoulder disorder has been identified.  While the X-ray obtained in conjunction with the June 2007 VA examination revealed narrowing of the acriomiohumeral space, this appears to be no more than a radiological finding, as opposed to a disability, as, despite the X-ray finding, the VA examiner's only diagnosis in regard to the right shoulder was intermittent right shoulder pain.  VA attempted to afford the Veteran a VA examination to ascertain whether or not a right shoulder disability may be present; however, as discussed above, she failed to report for that examination.  

While service treatment records document complaints regarding and treatment for right shoulder pain, with an assessment of muscle spasm right rhomboid in May 1990 and right shoulder muscle spasm in October 2005, muscle spasms are, like pain, symptoms as opposed to disabilities.  See Sanchez-Benitez, 13 Vet. App. at 285.  Assuming that in-service muscle spasms reflected a disability, the evidence is dated over a year before the December 2006 filing of the claim and would not satisfy the requirement of a current disability. Further, the evidence was not generated proximate to the filing of the claim that it constitutes evidence of a current disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  See also Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998) (a successful service connection claim requires evidence of a current disability at the time of claim, as opposed to some time in the past); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  

Given that there is no competent evidence of a current right shoulder disability during the pendency of or proximate to the current claim for service connection, service connection for a right shoulder disorder is not warranted.  

Because the claim must be evaluated based on the evidence of record pursuant to 38 C.F.R. § 3.655, and because there is no competent evidence of a current right shoulder disability, service connection cannot be established.  

The claim is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Headaches

Although the Veteran has been diagnosed with headaches, there is no probative evidence linking her current headaches to any incident of service and the claim will be denied.

Sinusitis is service connected and rated noncompensably (0 percent) disabling pursuant to Diagnostic Code 6514.  This diagnostic code evaluates chronic sphenoid sinusitis pursuant to the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97, Diagnostic Code 6514.  This General Rating Formula provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6514.  

The Veteran's headaches were described by the June 2007 VA examiner as possibly being consistent with a sinus type of headache.  To the extent that headaches are contemplated in the rating criteria for sinusitis, service connection for sinus headaches as a separate entity would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (providing that evaluation of the same disability under various diagnoses is to be avoided).  Regardless, service connection for headaches is not warranted as there is no nexus between the claimed disorder and service.  
  
During the June 2007 VA examination, the Veteran reported that she started having seasonal allergies in 1993 and described persistent sinus drainage.  She reported that she had an occasional headache on the frontal sinus region.  She stated that she thought she got three different types of headaches:  a sinus type headache occurring over the frontal sinus region, a coronal headache which she thought she had when she had not had any coffee or caffeine, and a headache at the base of the skull/upper neck which she characterized as a tension headache.  She reported experiencing one headache bout averaging two to three times a week.  The pertinent assessment was headache, mild, intermittent, non-migraine type.  The examiner commented that this might be consistent, intermittently, with sinus or a stress type headache.  The June 2007 diagnosis satisfies the first element of the service connection claim.  

The second element of the service connection claim is also satisfied, as service treatment records document complaints regarding and treatment for headaches on several occasions during service.  

The Veteran has reported a continuity of symptomatology of headaches during and since service.  She alleged in October 2012 that her headaches began occurring in 1992 and had not ceased. The Veteran is competent to report a continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370 (2002).  Migraine headaches have been recognized as an organic disease of the nervous system and, therefore, service connection based on chronicity or continuity of symptomatology may be considered.  See July 2013 Compensation Service Bulletin.  However, there is no indication that the Veteran has had migraine headaches during or proximate to the pendency of her claim.  Rather, she denied a history of diagnosed migraines during the June 2007 VA examination and the examiner diagnosed non-migraine type headache.  

It is not clear that other types of headaches, such as sinus or stress type headaches constitute organic diseases of the nervous system as listed in 38 C.F.R. § 3.309(a).  Regardless, the Veteran's report of a continuity of symptomatology is not credible.  Despite reporting in October 2012 that her headaches began occurring in 1992 and had not ceased, a July 1999 service treatment record documents that the Veteran reported that her headaches had stopped and she was doing well with her new eyeglass prescription.  The pertinent assessment was history of headache, likely visually related, resolved with updated prescription and modified wearing schedule.  In October 2003, the Veteran indicated that she had a history of headaches when she changed jobs, but had no present problems with headaches.  During treatment in June 2006, the Veteran denied headache on review of systems and, during treatment in April 2008, the Veteran denied headaches.  

In light of the inconsistencies in the Veteran's description of the history of her claimed headache disorder, her report of continuous symptoms is not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

There is no evidence of a nexus between the Veteran's claimed headaches and service. The Board directed further investigation of this issue, but the Veteran's failure to attend the examination has foreclosed inquiry. There is no competent and probative evidence of a nexus between the claimed headaches and service, and service connection cannot be established.  

Service connection for headaches is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Dysplasia

The Veteran asserts that service connection for dysplasia is warranted as this condition had its onset during service.  However, a finding of cervical dysplasia does not constitute a disability for which service connection may be granted. See Sanchez-Benitez, 13 Vet. App. at 285.  This claim will be denied.  

Cervical dysplasia refers to abnormal changes in the cells on the surface 
of the cervix.  See Medline Plus, a service of the U.S. National Library 
of Medicine and the National Institutes of Health, Cervical dysplasia that is seen 
on a Pap smear is called squamous intraepithelial lesion (SIL).  Id.  These changes may be described as low-grade (LSIL), high-grade (HSIL), possibly cancerous (malignant), and atypical glandular cells (AGUS).  Id.  Dysplasia that is seen 
on biopsy of the cervix is called cervical intraepithelial neoplasia (CIN) which is grouped into three categories:  CIN I (mild dysplasia), CIN II (moderate to marked dysplasia), and CIN III (severe dysplasia to carcinoma in situ). See http://www.nlm.nih.gov/medlineplus/ency/article/001491.htm.      

A finding of cervical dysplasia, alone, does not constitute a service-connectable disability.  See 60 Fed. Reg. 19,853 (April 21, 1995).  Cervical dysplasia is neither a disease nor an injury, but rather is a cellular abnormality of the cervix revealed by a Pap smear and may resolve without residuals or it may represent a premalignant condition, which is a forerunner of carcinoma or carcinoma in situ of the cervix.  Id.

Service treatment records do document abnormal Pap smears and findings of dysplasia.  In this regard, a March 1994 Pap smear revealed a high grade SIL (moderate dysplasia) (CIN-II).  In April 1994, the Veteran underwent colposcopy.  Cervical biopsy revealed squamous metaplasia with inflammation.  The pathology report reflects that the consensus diagnosis was ASCUS (atypical squamous cell of undetermined significance), strongly favor low grade SIL.  She underwent LEEP in July 1994, which revealed CIN-I with HPV effect.  The margins were clear of dysplasia.  Pap smears dated in November 1994, March 1995, June 1995, October 1995, November 1996, and October 1997 were within normal limits.  A May 2005 Pap smear revealed a low grade squamous intraepithelial lesion.  In June 2005, the Veteran underwent colposcopy.  Biopsy was within normal limits.  A March 2006 Report of Medical Assessment reflects that the Veteran was being followed in the gynecology clinic for cervical dysplasia.  A January 2006 Pap smear revealed a low grade squamous intraepithelial lesion.  A July 2006 Pap smear revealed a low grade squamous intraepithelial lesion encompassing HPV/mild dysplasia/CIN-I.  An August 2006 record reports that the Veteran was to return for colposcopy.  The Veteran reported during the June 2007 VA examination that she underwent LEEP in September 2006 which showed only benign changes.  

On VA examination in June 2007, the Veteran reported that she had had dysplasia on Pap smears and had had two LEEP procedures, the last one being in September 2006.  She reported that her last gynecological follow-up had been in March 2007 at which time "things were normal."  The pertinent assessment was history of abnormal Pap smears with LEEP procedure times two and benign pathology.  

Private treatment records dated from October 2007 to November 2011 list cervical dysplasia on the Veteran's active problem list.  An April 2008 Pap smear was negative for intraepithelial lesion or malignancy, but showed reactive and reparative changes associated with inflammation and cellular changes consistent with herpes simplex virus.  HPV (human papillomavirus) hybrid capture testing was performed.  The high risk HPV DNA testing showed that high risk HPV was not detected.  The Veteran returned in October 2008 for a repeat Pap smear because of reparative changes on the April 2008 test.  October 2008, October 2009, and October 2011 Pap smears were negative for intraepithelial lesion or malignancy.  

While the recent private treatment records list cervical dysplasia on the Veteran's active problem list, VA has found that cervical dysplasia is not itself a disability, disease, or injury, but is a cellular abnormality of the cervix revealed by a Pap smear.  See 60 Fed. Reg. 19,853 (April 21, 1995).  Thus, despite these references to cervical dysplasia, this has been established by VA to be a finding and not an actual disability for which VA compensation benefits are payable.

Similarly, while the April 2008 Pap smear showed reactive and reparative changes associated with inflammation and cellular changes, this finding is, like dysplasia, only evidence of changes noted on Pap smear, as opposed to a disability for which service connection may be established.  Significantly, high risk HPV DNA testing performed in conjunction with the April 2008 Pap smear showed that high risk HPV was not detected and the repeat Pap smear in October 2008 (as well as subsequent Pap smears in October 2009 and October 2011) were negative for intraepithelial lesion or malignancy.  

While the Veteran had low grade squamous intraepithelial lesions on Pap smears in January and July 2006, and the July 2006 Pap smear is arguably proximate to the filing of her claim for service connection filed in December 2006, such findings also show cellular abnormalities.  See STEDMAN'S MEDICAL DICTIONARY (28TH  Ed. 2006) at 1071 (defining low-grade squamous intraepithelial lesion (LGSIL, LSIL) as a term used in the Bethesda system for reporting cervical/vaginal cytologic diagnosis to describe a spectrum of noninvasive cervical epithelial abnormalities; these lesions include the cellular changes associated with human papilloma virus cytopathologic effect and mild dysplasia (cervical intraepithelial neoplasia grade 1).  See also Medline Plus, a service of the U.S. National Library of Medicine and the National Institutes of Health, http://www.nlm.nih.gov/medlineplus/ency/article/001491.htm (cervical dysplasia that is seen on a Pap smear is called squamous intraepithelial lesion (SIL) and may be described as low-grade (LSIL) or high-grade (HSIL)).  Moreover, after these January and July 2006 findings, the Veteran herself reported that her September 2006 LEEP procedure revealed only benign changes.   

Laboratory or, in this case, cytopathology, results may be evidence of an underlying disability in some instances.  However, there is no evidence that the Veteran has an underlying disability, such as carcinoma or carcinoma in situ of the cervix, related to the findings of cervical dysplasia, for which service connection can be granted.  See 60 Fed. Reg. 19,853.  

As cervical dysplasia does not constitute a disability for VA compensation purposes, and no underlying disability has been medically identified, the Veteran does not have a currently diagnosed disability for which service connection can be granted and the claim for service connection for dysplasia must be denied. 

The Veteran's failure report for a VA examination compels evaluation of the claim on the evidence of record pursuant to 38 C.F.R. § 3.655. Because there is no competent evidence of a currently diagnosed disability for which service connection can be granted, service connection cannot be established.  

For all the foregoing reasons, the claim for service connection for dysplasia is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER


Service connection for a right shoulder disorder is denied.  

Service connection for headaches is denied.

Service connection for dysplasia is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


